 



Exhibit 10.2
CHARTER ONE BANK, N.A.
CONTROL SHEET FOR SECURITY AGREEMENT
BANK INFORMATION

     
Name of Loan Officer:
  Robert Dracon
Address of Bank
  1215 Superior Avenue
 
  Cleveland, Ohio
 
  44114
 
   
Governing Law
  Ohio  
Name of Person
   
Preparing Documents:
  Elaine Brogowicz

OBLIGOR INFORMATION

     
Obligor:
  Type of Entity:
 
   
John D. Oil & Gas Company
  corporation
8500 Station Street, Suite 345
   
Mentor, Ohio 44060
   

WARNINGS!!!
     AUTHORITY DOCUMENTS WARNING! You must prepare Authority Documents for any
Obligor that is not a natural person. Failure to obtain such documents may
jeopardize the Bank’s ability to collect the loan and realize upon its
collateral. Refer to the manual if you have any questions concerning which
documents are required for each obligor.
     OHIO HOMESTEAD ACT WARNING! Under Ohio law, for a waiver of homestead
exemption by a natural person to be effective, such person’s spouse should also
sign any agreement, including a guaranty, containing such a waiver. Please
consult your attorney if you have any questions concerning the waiver of
homestead exemption.
     Obligor Warnings:
John D. Oil & Gas Company

 



--------------------------------------------------------------------------------



 



8500 Station Street, Suite 345
Mentor, Ohio 44060
REVISED ARTICLE 9 WARNING! Revised Article 9 of the Uniform Commercial Code
(“Revised Article 9”) is effective in Ohio. The term “Old Article 9” as used
herein means the version of Article 9 of the Uniform Commercial Code in effect
in Ohio prior to the effective date of Revised Article 9 (“Effective Date”).
Revised Article 9 significantly changes filing requirements for most UCC
financing statements. Notwithstanding which state law the parties choose to
govern the loan documents, Revised Article 9, unlike old Article 9, provides
that, in most cases, the law of the state in which Borrower (not the collateral)
is “located” governs perfection of the security interest in the personal
property of Borrower taken as collateral, and UCC-1 financing statements must be
filed in the state where Borrower is located. Under Revised Article 9, the
“location” of Borrower is determined primarily in three different ways: (1) an
individual is located in the state of his or her principal residence; (2) an
entity (e.g., a corporation, limited partnership, limited liability company, or
business trust) which is organized (e.g., incorporated in the case of a
corporation) under the laws of a state and is registered in such state (e.g., a
certificate of incorporation has been filed by the corporation) is located in
the state in which it is so registered; and (3) an entity which is organized
under the laws of a state but is not registered with such state (e.g., some
states do not provide for registration of partnerships), is deemed located in
the state where its place of business (if there is only one such place) or its
chief executive office (if the entity has more than one place of business) is
located. Notwithstanding the foregoing, under Revised Article 9, certain types
of collateral, including but not limited to fixtures, minerals and agricultural
collateral, will still require filing where the collateral is located.
Transactions with trusts can present very peculiar questions, and you should
CONSULT WITH COUNSEL with respect to any such transactions.
Notwithstanding the change in location for the filing of UCC financing
statements, lien searches should continue to be performed until June 30, 2006 as
they would have been under Old Article 9 in all states where any personal
property is located; this is recommended because secured parties that have a
perfected security interest in property by filing a financing statement under
Old Article 9 will continue to have a perfected security interest until the
earlier to occur of the lapse of their UCCs (generally, 5 years from the filing
date) and June 30, 2006, and will be able to continue their UCCs by filing
continuation statements in compliance with Revised Article 9.
Note that under Revised Article 9, the debtor’s name as it appears on the UCC
form must be exactly the same name as appears on the organizational documents of
the debtor. It is therefore important that the name which is used on the UCC
form be taken directly from the charter documents of the debtor, such as
articles or certificate of incorporation, organization or formation or
partnership agreement or similar constitutive documents. In the case of an
individual, you should verify the name of the individual by reference to a
driver’s license or social security card; if the individual uses hyphenated
names or other variations, file against all variations.
     ALL ASSET SECURITY AGREEMENT WARNING! You have chosen an All Asset Security
Agreement for John D. Oil & Gas Company for this credit transaction. Certain
types of collateral cannot be perfected by filing financing statements. Please
review the manual and consult counsel if you have any question about how to
perfect a security interest in your collateral. If John D. Oil & Gas Company has
any Federal government receivables as collateral, you may need to comply with
the Federal Assignment of Claims Act. Documenter does not currently supply the
necessary forms. If John D. Oil & Gas Company has collateral respecting which a
Certificate of Title, as defined in Section 9-102 of the Uniform Commercial
Code, has been issued by a State with a statute that provides for the security
interest to be indicated on the Certificate as a condition or result of the
security interest obtaining priority over the rights of a lien creditor with
respect to the collateral, you will need to obtain the Certificate of Title and
follow state law requirements to perfect the security interest. Please see the
manual and consult your counsel if you have any unusual collateral, including
aircraft, federally documented vessels or

2



--------------------------------------------------------------------------------



 







agricultural products. To the extent that the collateral includes Commercial
Tort claims, you must identify the claim with specificity in the Security
Agreement and Financing Statement.
     PURCHASE MONEY SECURITY INTEREST IN EQUIPMENT WARNING! If the Bank is
financing the purchase of equipment a Purchase Money Security Interest under the
Uniform Commercial Code can be obtained. It is advisable to do the following:
(a) insure the description on the Security Agreement matches the description on
the invoice, (b) insure the Borrower will not take delivery of the equipment
more than 20 days before the Bank has filed a financing statement and (c) issue
the check being used to purchase the equipment jointly to the Borrower and the
seller of the equipment.
CONTROL DATA

     
Interest Calculation
  360 Day Year
 
   
Type of Security Agreement for Obligor 1:
  All Assets

3



--------------------------------------------------------------------------------



 




(CHARTER ONE LOGO) [l24954al2495401.gif]
SECURITY AGREEMENT
     This SECURITY AGREEMENT (this “Agreement”) entered into at Cleveland, Ohio,
as of February 20, 2007, between John D. Oil & Gas Company, a Maryland
corporation, with its chief executive office located at 8500 Station Street,
Suite 345, Mentor, Ohio 44060 (the “Borrower”) and Charter One Bank, N.A., a
national banking association, with an address of 1215 Superior Avenue,
Cleveland, Ohio 44114 (the “Bank”).
     FOR VALUE RECEIVED, and in consideration of the granting by the Bank of
financial accommodations to or for the benefit of the Borrower, including
without limitation respecting the Obligations (as hereinafter defined), the
Borrower represents and agrees with the Bank, as of the date hereof and as of
the date of each loan, credit and/or other financial accommodation, as follows:
1. GRANT OF SECURITY INTEREST
1.1 Grant of Security Interest. In consideration of the Bank’s extending credit
and other financial accommodations to or for the benefit of the Borrower, the
Borrower hereby grants to the Bank a security interest in, a lien on and pledge
and assignment of the Collateral (as hereinafter defined). The security interest
granted by this Agreement is given to and shall be held by the Bank as security
for the payment and performance of all Obligations (as hereinafter defined),
including without limitation, all amounts due and owing to the Bank and all
obligations respecting that certain Revolving Term Note, dated September 28,
2006, by Richard M Osborne and John D. Oil & Gas Company in favor of the Bank in
the original principal amount of $5,000,000.00 which was modified and increased
to $7,500,000.00 on February 20, 2007 (the “Note”; and collectively, along with
all other agreements, documents, certificates and instruments delivered in
connection therewith, the “Loan Documents”), and any substitutions,
modifications, extensions or amendments to any of the Loan Documents.
1.2 Definitions. The following definitions shall apply:

  (a)   “Bank Affiliate” shall mean any “Affiliate” of the Bank or any lender
acting as a participant under any loan arrangement between the Bank and the
Borrower(s). The term “Affiliate” shall mean with respect to any person, (a) any
person which, directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, such person, or
(b) any person who is a director or officer (i) of such person, (ii) of any
subsidiary of such person, or (iii) any person described in clause (a) above.
For purposes of this definition, control of a person shall mean the power,
direct or indirect, (x) to vote 5% or more of the Capital Stock having ordinary
voting power for the election of directors (or comparable equivalent) of such
person, or (y) to direct or cause the direction of the management and policies
of such person whether by contract or otherwise. Control may be by ownership,
contract, or otherwise.     (b)   “Code” shall mean the Ohio Uniform Commercial
Code, Ohio Revised Code Chapter 1309 as amended from time to time.     (c)  
“Collateral” shall mean all of the Borrower’s present and future right, title
and interest in and to any and all of the personal property of the Borrower
whether such property is now existing or

 



--------------------------------------------------------------------------------



 



hereafter created, acquired or arising and wherever located from time to time,
including without limitation:

  (i)   accounts;     (ii)   chattel paper;     (iii)   goods;     (iv)  
inventory;     (v)   equipment;     (vi)   fixtures     (vii)   farm products;  
  (viii)   instruments;     (ix)   investment property;     (x)   documents;    
(xi)   commercial tort claims;     (xii)   deposit accounts;     (xiii)  
letter-of-credit rights;     (xiv)   general intangibles;     (xv)   supporting
obligations; and     (xvi)   proceeds and products of the foregoing.

  (d)   “Debtors” shall mean the Borrower’s customers who are indebted to the
Borrower.     (e)   “Obligation(s)” shall mean, without limitation, all loans,
advances, indebtedness, notes, liabilities, rate swap transactions, basis swaps,
forward rate transactions, commodity swaps, commodity options, equity or equity
index swaps, equity or equity index options, bond options, interest rate
options, foreign exchange transactions, cap transactions, floor transactions,
collar transactions, forward transactions, currency swap transactions,
cross-currency rate swap transactions, currency options and amounts, liquidated
or unliquidated, owing by the Borrower to the Bank or any Bank Affiliate at any
time, of each and every kind, nature and description, whether arising under this
Agreement or otherwise, and whether secured or unsecured, direct or indirect
(that is, whether the same are due directly by the Borrower to the Bank or any
Bank Affiliate; or are due indirectly by the Borrower to the Bank or any Bank
Affiliate as endorser, guarantor or other surety, or as borrower of obligations
due third persons which have been endorsed or assigned to the Bank or any Bank
Affiliate, or otherwise), absolute or contingent, due or to become due, now
existing or hereafter arising or contracted, including, without limitation,
payment when due of all amounts outstanding respecting any of the Loan
Documents. Said term shall also include all interest and other charges
chargeable to the Borrower or due from the Borrower to the Bank or any Bank
Affiliate from time to time and all costs and expenses referred to in this
Agreement.

2



--------------------------------------------------------------------------------



 



  (f)   “Person” or “party” shall mean individuals, partnerships, corporations,
limited liability companies and all other entities.

     All words and terms used in this Agreement other than those specifically
defined herein shall have the meanings accorded to them in the Code.

1.3    Ordinary Course of Business. The Bank hereby authorizes and permits the
Borrower to hold, process, sell, use or consume in the manufacture or processing
of finished goods, or otherwise dispose of inventory for fair consideration, all
in the ordinary course of the Borrower’s business, excluding, without
limitation, sales to creditors or in bulk or sales or other dispositions
occurring under circumstances which would or could create any lien or interest
adverse to the Bank’s security interest or other right hereunder in the proceeds
resulting therefrom. The Bank also hereby authorizes and permits the Borrower to
receive from the Debtors all amounts due as proceeds of the Collateral at the
Borrower’s own cost and expense, and also liability, if any, subject to the
direction and control of the Bank at all times; and the Bank may at any time,
without cause or notice, and whether or not an Event of Default has occurred or
demand has been made, terminate all or any part of the authority and permission
herein or elsewhere in this Agreement granted to the Borrower with reference to
the Collateral, and notify Debtors to make all payments due as proceeds of the
Collateral to the Bank. Until Bank shall otherwise notify Borrower, all proceeds
of and collections of Collateral shall be retained by Borrower and used solely
for the ordinary and usual operation of Borrower’s business. From and after
notice by Bank to Borrower, all proceeds of and collections of the Collateral
shall be held in trust by Borrower for Bank and shall not be commingled with
Borrower’s other funds or deposited in any Bank account of Borrower; and
Borrower agrees to deliver to Bank on the dates of receipt thereof by Borrower,
duly endorsed to Bank or to bearer, or assigned to Bank, as may be appropriate,
all proceeds of the Collateral in the identical form received by Borrower.  
1.4     Allowances. Absent an Event of Default the Borrower may grant such
allowances or other adjustments to Debtors (exclusive of extending the time for
payment of any item which shall not be done without first obtaining the Bank’s
written consent in each instance) as the Borrower may reasonably deem to accord
with sound business practice, including, without limiting the generality of the
foregoing, accepting the return of all or any part of the inventory (subject to
the provisions set forth in this Agreement with reference to returned
inventory).   1.5    Records. The Borrower shall hold its books and records
relating to the Collateral segregated from all the Borrower’s other books and
records in a manner satisfactory to the Bank; and shall deliver to the Bank from
time to time promptly at its request all invoices, original documents of title,
contracts, chattel paper, instruments and any other writings relating thereto,
and other evidence of performance of contracts, or evidence of shipment or
delivery of the merchandise or of the rendering of services; and the Borrower
will deliver to the Bank promptly at the Bank’s request from time to time
additional copies of any or all of such papers or writings, and such other
information with respect to any of the Collateral and such schedules of
inventory, schedules of accounts and such other writings as the Bank may in its
sole discretion deem to be necessary or effectual to evidence any loan hereunder
or the Bank’s security interest in the Collateral.   1.6    Legends. The
Borrower shall promptly make, stamp or record such entries or legends on the
Borrower’s books and records or on any of the Collateral (including, without
limitation, chattel paper) as Bank shall request from time to time, to indicate
and disclose that Bank has a security interest in such Collateral.  
1.7    Inspection. The Bank, or its representatives, at any time and from time
to time, shall have the right at the sole cost and expense of Borrower, and the
Borrower will permit the Bank and/or its representatives: (a) to examine, check,
make copies of or extracts from any of the Borrower’s books, records and files
(including, without limitation, orders and original correspondence); (b) to
perform field exams or otherwise inspect and examine the Collateral and to
check, test or appraise the same as to quality, quantity, value and condition;
and (c) to verify the Collateral or any portion or portions thereof or the
Borrower’s compliance with the provisions of this Agreement.

3



--------------------------------------------------------------------------------



 



1.8    Purchase Money Security Interests. To the extent the Borrower uses
proceeds of any loans to purchase Collateral, the repayment of such loans shall
be on a “first-in-first-out” basis so that the portion of the loan used to
purchase a particular item of Collateral shall be repaid in the order in which
Borrower purchased such item of Collateral.   1.9    Search Reports. Bank shall
receive prior to the date of this Agreement UCC search results under all names
used by the Borrower during the prior five (5) years, from each jurisdiction
where any Collateral is located, from the State, if any, where the Borrower is
organized and registered (as such terms are used in the Code), and the State
where the Borrower’s chief executive office is located. The search results shall
confirm that the security interest in the Collateral granted Bank hereunder is
prior to all other security interests in favor of any other Person.

2. REPRESENTATIONS AND WARRANTIES
2.1 Accounts and Contract Rights. All accounts arise out of legally enforceable
and existing contracts, and represent unconditional and undisputed bona fide
indebtedness by a Debtor, and are not and will not be subject to any discount
(except such cash or trade discount as may be shown on any invoice, contract or
other writing delivered to the Bank). No contract right, account, general
intangible or chattel paper is or will be represented by any note or other
instrument, and no contract right, account or general intangible is, or will be
represented by any conditional or installment sales obligation or other chattel
paper, except such instruments or chattel paper as have been or immediately upon
receipt by the Borrower will be delivered to the Bank (duly endorsed or
assigned), such delivery, in the case of chattel paper, to include all executed
copies except those in the possession of the installment buyer and any security
for or guaranty of any of the Collateral shall be delivered to the Bank
immediately upon receipt thereof by the Borrower, with such assignments and
endorsements thereof as the Bank may request.
2.2 Title to Collateral. At the date hereof the Borrower is (and as to
Collateral that the Borrower may acquire after the date hereof, will be) the
lawful owner of the Collateral, and the Collateral and each item thereof is,
will be and shall continue to be free of all restrictions, liens, encumbrances
or other rights, title or interests (other than the security interest therein
granted to the Bank), credits, defenses, recoupments, set-offs or counterclaims
whatsoever. The Borrower has and will have full power and authority to grant to
the Bank a security interest in the Collateral and the Borrower has not
transferred, assigned, sold, pledged, encumbered, subjected to lien or granted
any security interest in, and will not transfer, assign, sell (except sales or
other dispositions in the ordinary course of business in respect to inventory as
expressly permitted in this Agreement), pledge, encumber, subject to lien or
grant any security interest in any of the Collateral (or any of the Borrower’s
right, title or interest therein), to any person other than the Bank. The
Collateral is and will be valid and genuine in all respects. The Borrower will
warrant and defend the Bank’s right to and interest in the Collateral against
all claims and demands of all persons whatsoever.
2.3 Location of Collateral. Except for sale, processing, use, consumption or
other disposition in the ordinary course of business, the Borrower will keep all
inventory and equipment only at locations specified in this Agreement or
specified to the Bank in writing. The Borrower shall, during the term of this
Agreement, keep the Bank currently and accurately informed in writing of each
location where the Borrower’s records relating to its accounts and contract
rights, respectively, are kept, and shall not remove such records or any of them
to another location without giving the Bank at least thirty (30) days prior
written notice thereof.
2.4 Third Parties. The Bank shall not be deemed to have assumed any liability or
responsibility to the Borrower or any third person for the correctness, validity
or genuineness of any instruments or documents that may be released or endorsed
to the Borrower by the Bank (which shall automatically be deemed to be without
recourse to the Bank in any event) or for the existence, character, quantity,
quality, condition, value or delivery of any goods purporting to be represented
by any such documents; and the Bank, by accepting such security interest in the
Collateral, or by releasing any Collateral to the Borrower, shall not be deemed
to have assumed any obligation or liability to any supplier or Debtor or to any
other

4



--------------------------------------------------------------------------------



 



third party, and the Borrower agrees to indemnify and defend the Bank and hold
it harmless in respect to any claim or proceeding arising out of any matter
referred to in this paragraph.
2.5 Payment of Accounts. Each account or other item of Collateral, other than
inventory and equipment, will be paid in full on or before the date shown as its
due date in the schedule of Collateral, in the copy of the invoice(s) relating
to the account or other Collateral or in contracts relating thereto. Upon any
suspension of business, assignment or trust mortgage for the benefit of
creditors, dissolution, petition in receivership or under any chapter of the
Bankruptcy Code as amended from time to time by or against any Debtor, any
Debtor becoming insolvent or unable to pay its debts as they mature or any other
act of the same or different nature amounting to a business failure, the
Borrower will immediately notify the Bank thereof.
2.6 Taxes. Borrower has filed all Federal, state and other tax returns required
to be filed (except for such returns for which current and valid extensions have
been filed), and all taxes, assessments and other governmental charges due from
the Borrower have been fully paid. The Borrower has established on its books
reserves adequate for the payment of all Federal, state and other tax
liabilities (if any).
2.7 Use of Proceeds. No portion of any loan is to be used for (i) the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. 221 and 224 or (ii) primarily personal, family or household
purposes. The Collateral is not used or acquired primarily for personal, family
or household purposes.
3. AFFIRMATIVE COVENANTS
3.1 Payments and Performance. Borrower will duly and punctually pay all
Obligations becoming due to the Bank and will duly and punctually perform all
Obligations on its part to be done or performed under this Agreement.
3.2 Books and Records; Inspection. Borrower will at all times keep proper books
of account in which full, true and correct entries will be made of its
transactions in accordance with generally accepted accounting principles,
consistently applied and which are, in the opinion of a Certified Public
Accountant acceptable to Bank, adequate to determine fairly the financial
condition and the results of operations of Borrower. Borrower will at all
reasonable times make its books and records available in its offices for
inspection, examination and duplication by the Bank and the Bank’s
representatives and will permit inspection of the Collateral and all of its
properties by the Bank and the Bank’s representatives. Borrower will from time
to time furnish the Bank with such information and statements as the Bank may
request in its sole discretion with respect to the Obligations or the Bank’s
security interest in the Collateral. Borrower shall, during the term of this
Agreement, keep the Bank currently and accurately informed in writing of each
location where Borrower’s records relating to its accounts and contract rights
are kept, and shall not remove such records to another location without giving
the Bank at least thirty (30) days prior written notice thereof.
3.3 Notice to Account Debtors. The Borrower agrees, at the request of the Bank,
to notify all or any of the Debtors in writing of the Bank’s security interest
in the Collateral in whatever manner the Bank requests and, hereby authorizes
the Bank to notify all or any of the Debtors of the Bank’s security interest in
the Borrower’s accounts at the Borrower’s expense.
3.4 Contact with Accountant. The Borrower hereby authorizes the Bank to directly
contact and communicate with any accountant employed by Borrower in connection
with the review and/or maintenance of Borrower’s books and records or
preparation of any financial reports delivered by or at the request of Borrower
to Bank.
3.5 Operating and Deposit Accounts. The Borrower shall maintain with the Bank
its primary operating and deposit accounts. At the option of the Bank, all loan
payments and fees will automatically

5



--------------------------------------------------------------------------------



 



be debited from the Borrower’s primary operating account and all advances will
automatically be credited to the Borrower’s primary operating account.
3.6 Taxes. Borrower will promptly pay all real and personal property taxes,
assessments and charges and all franchise, income, unemployment, retirement
benefits, withholding, sales and other taxes assessed against it or payable by
it before delinquent; provided that this covenant shall not apply to any tax
assessment or charge which is being contested in good faith and with respect to
which reserves have been established and are being maintained. The Bank may, at
its option, from time to time, discharge any taxes, liens or encumbrances of any
of the Collateral, and the Borrower will pay to the Bank on demand or the Bank
in its sole discretion may charge to the Borrower all amounts so paid or
incurred by it.
3.7 Maintenance. Borrower will keep and maintain the Collateral and its other
properties, if any, in good repair, working order and condition. The Borrower
will immediately notify the Bank of any loss or damage to or any occurrence
which would adversely affect the value of any Collateral. The Bank may, at its
option, from time to time, take any other action that the Bank may deem proper
to repair, maintain or preserve any of the Collateral, and the Borrower will pay
to the Bank on demand or the Bank in its sole discretion may charge to the
Borrower all amounts so paid or incurred by it.
3.8 Insurance. Borrower will maintain in force property and casualty insurance
on all Collateral and any other property of Borrower, if any, against risks
customarily insured against by companies engaged in businesses similar to that
of Borrower containing such terms and written by such companies as may be
satisfactory to the Bank, such insurance to be payable to the Bank as its
interest may appear in the event of loss and to name the Bank as insured
pursuant to a standard loss payee clause; no loss shall be adjusted thereunder
without the Bank’s approval; and all such policies shall provide that they may
not be canceled without first giving at least Ten (10) days written notice of
cancellation to the Bank. In the event that Borrower fails to provide evidence
of such insurance, the Bank may, at its option, secure such insurance and charge
the cost thereof to the Borrower. At the option of the Bank, all insurance
proceeds received from any loss or damage to any of the Collateral shall be
applied either to the replacement or repair thereof or as a payment on account
of the Obligations. From and after the occurrence of an Event of Default, the
Bank is authorized to cancel any insurance maintained hereunder and apply any
returned or unearned premiums, all of which are hereby assigned to the Bank, as
a payment on account of the Obligations.
3.9 Notification of Default. Immediately upon becoming aware of the existence of
any condition or event which constitutes an Event of Default, or any condition
or event which would upon notice or lapse of time, or both, constitute an Event
of Default, Borrower shall give Bank written notice thereof specifying the
nature and duration thereof and the action being or proposed to be taken with
respect thereto.
3.10 Notification of Material Litigation. Borrower will immediately notify the
Bank in writing of any litigation or of any investigative proceedings of a
governmental agency or authority commenced or threatened against it which would
or might be materially adverse to the financial condition of Borrower or any
guarantor of the Obligations.
3.11 Pension Plans. With respect to any pension or benefit plan maintained by
Borrower, or to which Borrower contributes (“Plan”), the benefits under which
are guarantied, in whole or in part, by the Pension Benefit Guaranty Corporation
created by the Employee Retirement Income Security Act of 1974, P.L. 93-406, as
amended (“ERISA”) or any governmental authority succeeding to any or all of the
functions of the Pension Benefit Guaranty Corporation (“Pension Benefit Guaranty
Corporation”), Borrower will (a) fund each Plan as required by the provisions of
Section 412 of the Internal Revenue Code of 1986, as amended; (b) cause each
Plan to pay all benefits when due; (c) furnish Bank (i) promptly with a copy of
any notice of each Plan’s termination sent to the Pension Benefit Guaranty
Corporation (ii) no later than the date of submission to the Department of Labor
or to the Internal Revenue Service, as the case may be, a copy of any request
for waiver from the funding standards or extension of the amortization periods
required by Section 412 of the Internal Revenue Code of 1986, as

6



--------------------------------------------------------------------------------



 



amended and (iii) notice of any Reportable Event as such term is defined in
ERISA; and (d) subscribe to any contingent liability insurance provided by the
Pension Benefit Guaranty Corporation to protect against employer liability upon
termination of a guarantied pension plan, if available to Borrower.
4. DEFAULT
4.1 Default. “Event of Default” shall mean the occurrence of one or more of any
of the following events:

  (a)   default of any liability, obligation, covenant or undertaking of the
Borrower or any guarantor of the Obligations to the Bank, hereunder or
otherwise, including, without limitation, failure to pay in full and when due
any installment of principal or interest or default of the Borrower or any
guarantor of the Obligations under any other Loan Document or any other
agreement with the Bank;     (b)   failure of the Borrower or any guarantor of
the Obligations to maintain aggregate collateral security value satisfactory to
the Bank;     (c)   default of any material liability, obligation or undertaking
of the Borrower or any guarantor of the Obligations to any other party;     (d)
  if any statement, representation or warranty heretofore, now or hereafter made
by the Borrower or any guarantor of the Obligations in connection with this
Agreement or in any supporting financial statement of the Borrower or any
guarantor of the Obligations shall be determined by the Bank to have been false
or misleading in any material respect when made;     (e)   if the Borrower or
any guarantor of the Obligations is a corporation, trust, partnership or limited
liability company, the liquidation, termination or dissolution of any such
organization, or the merger or consolidation of such organization into another
entity, or its ceasing to carry on actively its present business or the
appointment of a receiver for its property;     (f)   the death of the Borrower
or any guarantor of the Obligations and, if the Borrower or any guarantor of the
Obligations is a partnership or limited liability company, the death of any
partner or member;     (g)   the institution by or against the Borrower or any
guarantor of the Obligations of any proceedings under the Bankruptcy Code 11 USC
§101 et seq. or any other law in which the Borrower or any guarantor of the
Obligations is alleged to be insolvent or unable to pay its debts as they
mature, or the making by the Borrower or any guarantor of the Obligations of an
assignment for the benefit of creditors or the granting by the Borrower or any
guarantor of the Obligations of a trust mortgage for the benefit of creditors;  
  (h)   the service upon the Bank of a writ in which the Bank is named as
trustee of the Borrower or any guarantor of the Obligations;     (i)   a
judgment or judgments for the payment of money shall be rendered against the
Borrower or any guarantor of the Obligations, and any such judgment shall remain
unsatisfied and in effect for any period of thirty (30) consecutive days without
a stay of execution;     (j)   any levy, lien (including mechanics lien),
seizure, attachment, execution or similar process shall be issued or levied on
any of the property of the Borrower or any guarantor of the Obligations;     (k)
  the termination or revocation of any guaranty of the Obligations; or

7



--------------------------------------------------------------------------------



 



  (l)   the occurrence of such a change in the condition or affairs (financial
or otherwise) of the Borrower or any guarantor of the Obligations, or the
occurrence of any other event or circumstance, such that the Bank, in its sole
discretion, deems that it is insecure or that the prospects for timely or full
payment or performance of any obligation of the Borrower or any guarantor of the
Obligations to the Bank has been or may be impaired.

4.2 Acceleration. If an Event of Default shall occur, at the election of the
Bank, all Obligations shall become immediately due and payable without notice or
demand, except with respect to Obligations payable on DEMAND, which shall be due
and payable on DEMAND, whether or not an Event of Default has occurred.
     The Bank is hereby authorized, at its election, after an Event of Default
or after Demand, without any further demand or notice except to such extent as
notice may be required by applicable law, to take possession and/or sell or
otherwise dispose of all or any of the Collateral at public or private sale; and
the Bank may also exercise any and all other rights and remedies of a secured
party under the Code or which are otherwise accorded to it in equity or at law,
all as Bank may determine, and such exercise of rights in compliance with the
requirements of law will not be considered adversely to affect the commercial
reasonableness of any sale or other disposition of the Collateral. If notice of
a sale or other action by the Bank is required by applicable law, unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, the Borrower agrees that ten
(10) days written notice to the Borrower, or the shortest period of written
notice permitted by such law, whichever is smaller, shall be sufficient notice;
and that to the extent permitted by law, the Bank, its officers, attorneys and
agents may bid and become purchasers at any such sale, if public, and may
purchase at any private sale any of the Collateral that is of a type customarily
sold on a recognized market or which is the subject of widely distributed
standard price quotations. Any sale (public or private) shall be without
warranty and free from any right of redemption, which the Borrower shall waive
and release after default upon the Bank’s request therefor, and may be free of
any warranties as to the Collateral if Bank shall so decide. No purchaser at any
sale (public or private) shall be responsible for the application of the
purchase money. Any balance of the net proceeds of sale remaining after paying
all Obligations of the Borrower to the Bank shall be returned to such other
party as may be legally entitled thereto; and if there is a deficiency, the
Borrower shall be responsible for repayment of the same, with interest. Upon
demand by the Bank, the Borrower shall assemble the Collateral and make it
available to the Bank at a place designated by the Bank which is reasonably
convenient to the Bank and the Borrower. The Borrower hereby acknowledges that
the Bank has extended credit and other financial accommodations to the Borrower
upon reliance of the Borrower’s granting the Bank the rights and remedies
contained in this Agreement including without limitation the right to take
immediate possession of the Collateral upon the occurrence of an Event of
Default or after DEMAND with respect to Obligations payable on DEMAND and the
Borrower hereby acknowledges that the Bank is entitled to equitable and
injunctive relief to enforce any of its rights and remedies hereunder or under
the Code and the Borrower hereby waives any defense to such equitable or
injunctive relief based upon any allegation of the absence of irreparable harm
to the Bank.
     The Bank shall not be required to marshal any present or future security
for (including but not limited to this Agreement and the Collateral subject to
the security interest created hereby), or guarantees of, the Obligations or any
of them, or to resort to such security or guarantees in any particular order;
and all of its rights hereunder and in respect of such securities and guaranties
shall be cumulative and in addition to all other rights, however existing or
arising. To the extent that it lawfully may do so, the Borrower hereby agrees
that it will not invoke and irrevocably waives the benefits of any law relating
to the marshaling of collateral which might cause delay in or impede the
enforcement of the Bank’s rights under this Agreement or under any other
instrument evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
guaranteed. Except as required by applicable law, the Bank shall have no duty as
to the collection or protection of the Collateral or any income thereon, nor as
to the preservation of rights against prior parties, nor as to the preservation
of any rights pertaining thereto beyond the safe custody thereof.

8



--------------------------------------------------------------------------------



 



4.3 Power of Attorney. The Borrower hereby irrevocably constitutes and appoints
the Bank as the Borrower’s true and lawful attorney, with full power of
substitution, at the sole cost and expense of the Borrower but for the sole
benefit of the Bank, upon the occurrence of an Event of Default or after DEMAND
with respect to Obligations payable on DEMAND, to convert the Collateral into
cash, including, without limitation, completing the manufacture or processing of
work in process, and the sale (either public or private) of all or any portion
or portions of the inventory and other Collateral; to enforce collection of the
Collateral, either in its own name or in the name of the Borrower, including,
without limitation, executing releases or waivers, compromising or settling with
any Debtors and prosecuting, defending, compromising or releasing any action
relating to the Collateral; to receive, open and dispose of all mail addressed
to the Borrower and to take therefrom any remittances or proceeds of Collateral
in which the Bank has a security interest; to notify Post Office authorities to
change the address for delivery of mail addressed to the Borrower to such
address as the Bank shall designate; to endorse the name of the Borrower in
favor of the Bank upon any and all checks, drafts, money orders, notes,
acceptances or other instruments of the same or different nature; to sign and
endorse the name of the Borrower on and to receive as secured party any of the
Collateral, any invoices, freight or express receipts, or bills of lading,
storage receipts, warehouse receipts, or other documents of title of the same or
different nature relating to the Collateral; to sign the name of the Borrower on
any notice of the Debtors or on verification of the Collateral; and to sign, if
necessary, and file or record on behalf of the Borrower any financing or other
statement in order to perfect or protect the Bank’s security interest. The Bank
shall not be obliged to do any of the acts or exercise any of the powers
hereinabove authorized, but if the Bank elects to do any such act or exercise
any such power, it shall not be accountable for more than it actually receives
as a result of such exercise of power, and it shall not be responsible to the
Borrower except for its own gross negligence or willful misconduct. All powers
conferred upon the Bank by this Agreement, being coupled with an interest, shall
be irrevocable so long as any Obligation of the Borrower or any guarantor or
surety to the Bank shall remain unpaid or the Bank is obligated under this
Agreement to extend any credit to the Borrower.
4.4 Nonexclusive Remedies. All of the Bank’s rights and remedies not only under
the provisions of this Agreement but also under any other agreement or
transaction shall be cumulative and not alternative or exclusive, and may be
exercised by the Bank at such time or times and in such order of preference as
the Bank in its sole discretion may determine.
4.5 Reassignment to Borrower. Whenever the Bank deems it desirable that any
legal action be instituted with respect to any Collateral or that any other
action be taken in any attempt to effectuate collection of any Collateral, the
Bank may reassign the item in question to the Borrower (and if the Bank shall
execute any such reassignment, it shall automatically be deemed to be without
recourse to the Bank in any event) and require the Borrower to proceed with such
legal or other action at the Borrower’s sole liability, cost and expense, in
which event all amounts collected by the Borrower on such item shall
nevertheless be subject to the Bank’s security interest.
5. MISCELLANEOUS
5.1 Waivers. The Borrower waives notice of intent to accelerate, notice of
acceleration, notice of nonpayment, demand, presentment, protest or notice of
protest of the Obligations, and all other notices, consents to any renewals or
extensions of time of payment thereof, and generally waives any and all
suretyship defenses and defenses in the nature thereof.
5.2 Waiver of Homestead. To the maximum extent permitted under applicable law,
the Borrower hereby waives and terminates any homestead rights and/or exemptions
respecting any of its property under the provisions of any applicable homestead
laws, including without limitation Section 2329.66 of the Ohio Revised Code.
5.3 Severability. If any provision of this Agreement or portion of such
provision or the application thereof to any person or circumstance shall to any
extent be held invalid or unenforceable, the remainder

9



--------------------------------------------------------------------------------



 



of this Agreement (or the remainder of such provision) and the application
thereof to other persons or circumstances shall not be affected thereby.
5.4 Deposit Collateral. The Borrower hereby grants to the Bank a continuing lien
and security interest in any and all deposits or other sums at any time credited
by or due from the Bank or any Bank Affiliate to the Borrower and any cash,
securities, instruments or other property of the Borrower in the possession of
the Bank or any Bank Affiliate, whether for safekeeping or otherwise, or in
transit to or from the Bank or any Bank Affiliate (regardless of the reason the
Bank or Bank Affiliate had received the same or whether the Bank or Bank
Affiliate has conditionally released the same) as security for the full and
punctual payment and performance of all of the liabilities and obligations of
the Borrower to the Bank or any Bank Affiliate and such deposits and other sums
may be applied or set off against such liabilities and obligations of the
Borrower to the Bank or any Bank Affiliate at any time, whether or not such are
then due, whether or not demand has been made and whether or not other
collateral is then available to the Bank or any Bank Affiliate.
5.5 Indemnification. The Borrower shall indemnify, defend and hold the Bank and
any Bank Affiliate and their directors, officers, employees, agents and
attorneys (each an “Indemnitee”) harmless of and from any claim brought or
threatened against any Indemnitee by the Borrower, any guarantor or endorser of
the Obligations, or any other person (as well as from reasonable attorneys’ fees
and expenses in connection therewith) on account of the Bank’s relationship with
the Borrower, or any guarantor or endorser of the Obligations (each of which may
be defended, compromised, settled or pursued by the Bank with counsel of the
Bank’s election, but at the expense of the Borrower), except for any claim
arising out of the gross negligence or willful misconduct of the Bank. The
within indemnification shall survive payment of the Obligations, and/or any
termination, release or discharge executed by the Bank in favor of the Borrower.
5.6 Costs and Expenses. the Borrower shall pay to the Bank on demand any and all
costs and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements, court costs, litigation and other expenses) incurred or paid
by the Bank in establishing, maintaining, protecting or enforcing any of the
Bank’s rights or the Obligations, including, without limitation, any and all
such costs and expenses incurred or paid by the Bank in defending the Bank’s
security interest in, title or right to the Collateral or in collecting or
attempting to collect or enforcing or attempting to enforce payment of the
Obligations.
5.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, but all of which shall constitute but one
agreement.
5.8 Complete Agreement. This Agreement and the other Loan Documents constitute
the entire agreement and understanding between and among the parties hereto
relating to the subject matter hereof, and supersedes all prior proposals,
negotiations, agreements and understandings among the parties hereto with
respect to such subject matter.
5.9 Binding Effect of Agreement. This Agreement shall be binding upon and inure
to the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, and shall remain
in full force and effect (and the Bank shall be entitled to rely thereon) until
released in writing by the Bank. Notwithstanding any such termination, the Bank
shall have a security interest in all Collateral to secure the payment and
performance of Obligations arising after such termination as a result of
commitments or undertakings made or entered into by the Bank prior to such
termination. The Bank may transfer and assign this Agreement and deliver the
Collateral to the assignee, who shall thereupon have all of the rights of the
Bank; and the Bank shall then be relieved and discharged of any responsibility
or liability with respect to this Agreement and the Collateral. The Borrower may
not assign or transfer any of its rights or obligations under this Agreement.
Except as expressly provided herein or in the other Loan Documents, nothing,
expressed or implied, is intended to confer upon any party, other than the
parties hereto, any rights, remedies, obligations or liabilities under or by
reason of this Agreement or the other Loan Documents.

10



--------------------------------------------------------------------------------



 



5.10 Further Assurances. Borrower will from time to time execute and deliver to
Bank such documents, and take or cause to be taken, all such other or further
action, as Bank may request in order to effect and confirm or vest more securely
in Bank all rights contemplated by this Agreement and the other Loan Documents
(including, without limitation, to correct clerical errors) or to vest more
fully in or assure to the Bank the security interest in the Collateral granted
to the Bank by this Agreement or to comply with applicable statute or law and to
facilitate the collection of the Collateral (including, without limitation, the
execution of stock transfer orders and stock powers, endorsement of promissory
notes and instruments and notifications to obligors on the Collateral). To the
extent permitted by applicable law, Borrower authorizes the Bank to file
financing statements, continuation statements or amendments, and any such
financing statements, continuation statements or amendments may be filed at any
time in any jurisdiction. Bank may at any time and from time to time file
financing statements, continuation statements and amendments thereto which
contain any information required by the Code for the sufficiency or filing
office acceptance of any financing statement, continuation statement or
amendment, including whether Borrower is an organization, the type of
organization and any organization identification number issued to Borrower.
Borrower agrees to furnish any such information to Bank promptly upon request.
In addition, Borrower shall at any time and from time to time take such steps as
Bank may reasonably request for Bank (i) to obtain an acknowledgment, in form
and substance satisfactory to Bank, of any bailee having possession of any of
the Collateral that the bailee holds such Collateral for Bank, (ii) to obtain
“control” (as defined in the Code) of any Collateral comprised of deposit
accounts, electronic chattel paper, letter of credit rights or investment
property, with any agreements establishing control to be in form and substance
satisfactory to Bank, and (iii) otherwise to insure the continued perfection and
priority of Bank’s security interest in any of the Collateral and the
preservation of its rights therein. Borrower hereby constitutes Bank its
attorney-in-fact to execute, if necessary, and file all filings required or so
requested for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; and such power, being coupled with an interest, shall be
irrevocable until this Agreement terminates in accordance with its terms, all
Obligations are irrevocably paid in full and the Collateral is released.
5.11 Amendments and Waivers. This Agreement may be amended and Borrower may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, if Borrower shall obtain the Bank’s prior written consent to
each such amendment, action or omission to act. No course of dealing and no
delay or omission on the part of Bank in exercising any right hereunder shall
operate as a waiver of such right or any other right and waiver on any one or
more occasions shall not be construed as a bar to or waiver of any right or
remedy of Bank on any future occasion.
5.12 Terms of Agreement. This Agreement shall continue in full force and effect
so long as any Obligations or obligation of Borrower to Bank shall be
outstanding, or the Bank shall have any obligation to extend any financial
accommodation hereunder, and is supplementary to each and every other agreement
between Borrower and Bank and shall not be so construed as to limit or otherwise
derogate from any of the rights or remedies of Bank or any of the liabilities,
obligations or undertakings of Borrower under any such agreement, nor shall any
contemporaneous or subsequent agreement between Borrower and the Bank be
construed to limit or otherwise derogate from any of the rights or remedies of
Bank or any of the liabilities, obligations or undertakings of Borrower
hereunder, unless such other agreement specifically refers to this Agreement and
expressly so provides.
5.13 Notices. Any notice under or pursuant to this Agreement shall be a signed
writing or other authenticated record (within the meaning of Article 9 of the
Code). Any notices under or pursuant to this Agreement shall be deemed duly
received and effective if delivered in hand to any officer of agent of the
Borrower or Bank, or if mailed by registered or certified mail, return receipt
requested, addressed to the Borrower or Bank at the address set forth in this
Agreement or as any party may from time to time designate by written notice to
the other party.
5.14 Governing Law. This Agreement has been executed or completed and/or is to
be performed in Ohio, and it and all transactions thereunder or pursuant thereto
shall be governed as to interpretation, validity, effect, rights, duties and
remedies of the parties thereunder and in all other respects by the laws of
Ohio.

11



--------------------------------------------------------------------------------



 



5.15 Reproductions. This Agreement and all documents which have been or may be
hereinafter furnished by Borrower to the Bank may be reproduced by the Bank by
any photographic, photostatic, microfilm, xerographic or similar process, and
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business).
5.16 Jurisdiction and Venue. Borrower irrevocably submits to the nonexclusive
jurisdiction of any Federal or state court sitting in Ohio, over any suit,
action or proceeding arising out of or relating to this Agreement. Borrower
irrevocably waives, to the fullest extent it may effectively do so under
applicable law, any objection it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that the same has been brought in an inconvenient forum. Borrower hereby
consents to any and all process which may be served in any such suit, action or
proceeding, (i) by mailing a copy thereof by registered and certified mail,
postage prepaid, return receipt requested, to the Borrower’s address shown in
this Agreement or as notified to the Bank and (ii) by serving the same upon the
Borrower in any other manner otherwise permitted by law, and agrees that such
service shall in every respect be deemed effective service upon Borrower.
5.17 JURY WAIVER. THE BORROWER AND BANK EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A) WAIVE
ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN CONNECTION
WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS CONTEMPLATED HEREBY AND
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE NOT TO SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE, OR HAS NOT BEEN, WAIVED. THE BORROWER CERTIFIES THAT NEITHER THE BANK NOR
ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE BANK WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.
5.18 Warrant of Attorney. Each of the undersigned authorizes any attorney at law
to appear in any Court of Record in the State of Ohio or in any other state or
territory of the United States after the above indebtedness becomes due, whether
by acceleration or otherwise, to waive the issuing and service of process, and
to confess judgment against any one or more of the undersigned in favor of the
Bank for the amount then appearing due together with costs of suit, and
thereupon to waive all error and all rights of appeal and stays of execution. No
such judgment or judgments against less than all of the undersigned shall be a
bar to a subsequent judgment or judgments against any one or more of the
undersigned against whom judgment has not been obtained hereon; this being a
joint and several warrant of attorney to confess judgment. The attorney at law
authorized hereby to appear for the undersigned may be an attorney at law
representing the Bank, and the undersigned hereby expressly waive any conflict
of interest that may exist by virtue of such representation. The undersigned
also agree that the attorney acting for the undersigned as set forth in this
Section may be compensated by the Bank for such services.



WARNING—BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

12



--------------------------------------------------------------------------------



 



                  John D. Oil & Gas Company
 
           
 
  By:   /s/ Richard M. Osborne    
 
     
 
Richard M. Osborne, CEO    
 
           
 
  By:   /s/ Greg Osborne    
 
     
 
Greg Osborne, President    
 
           
 
  By:   /s/ C. Jean Mihitsch    
 
     
 
C. Jean Mihitsch, CFO    

          Accepted: Charter One Bank, N.A.    
 
       
By:
  /s/ Robert Dracon    
Name:
 
 
Robert Dracon    
Title:
  Vice President    

© 2007 Medici, a division of Wolters Kluwer Financial Services

13